The statute provides that "Any lessor or owner of any lands or tenements may at any time determine any lease at will or tenancy at sufferance, by giving to the tenant or occupant a notice in writing to quit the same at a day therein named." G. L., c. 250, s. 1. In Currier v. Perley, 24 N.H. 219, and Hazeltine v. Colburn, 31 N.H. 466, 471, it was held under this statute that the notice need not require the tenant to quit on the last day of the year, month, or week of the tenancy.
Exceptions overruled.
CLARK, J., did not sit: the others concurred. *Page 380